DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2022 in response to Office Action 6/29/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, Applicant argues that none of Letica snap ring 12 “contacts a generally vertical interior wall surface of the container” (page 8, para 1). However, Applicant cites correctly that Letica snap ring 12 “rests on the shoulder 22” which transfers a load, thereby showing direct contact, which contradicts Applicant’s argument. In addition, examiner points out that while gaps appear in Letica Figure 1 between some surfaces, the gaps do not preclude non-contact. Letica discloses multiple instances of contact, with aforementioned “rests on” included. Please see a detailed analysis in the rejection below.

Regarding claim 11, Applicant argues that Letica fails to disclose “a stepless, rounded bead” and “a stepless substantially arcuate portion” (page 8, last para). However, Applicant provides no discussion of “stepless”, and the examiner found no further definition disclosed for the addition of “stepless”. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Please see a detailed analysis in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The limitation “stepless” that modifies both the “bead” (claim 11) and “corresponding arcuate portion” (claims 11-13) is insufficiently disclosed. No definition of “stepless” is provided in the specification, and the contact area under consideration (shown boxed in Figure 6 examiner annotated below) is unclear on what comprises a step or not. 
Regarding claim 11, the examiner elaborates that lack of clarity arises from the arrangement of various portions, surfaces, portions of surfaces, and surfaces of portions in such a way that neither defines nor excludes a step. The lack of clarity is shown because the bead (1118) which horizontally protrudes from the container wall is also defined by substantially vertical inclines and curves. 
Regarding claims 12-13, the same elaboration applies as claim 11 for the “arcuate portion” since the bead (1118) shares the surfaces and portions in consideration by contacting the “arcuate portion” (no number available).


    PNG
    media_image1.png
    519
    502
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The term “stepless” is so unclear as to be indefinite (see USC 112a above for discussion of clarity). No sufficient definition is provided in the specification. Consequently, the examiner cannot form an interpretation solely from the Figures, and merely points out that the claimed structure that surrounds and identifies Applicant’s bead (1118) in Figure 6 is similar to the bead (22) in Letica, as detailed in the rejection analysis below.

Claims 14-21 are rejected for dependency on the rejected parent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20060261067 by Letica (hereinafter “Letica”).
Regarding claim 1, Letica teaches a seal ring (Fig 1, snap-ring 12, capable of sealing [0005]) comprising: 
   an outer sidewall (Fig 1, inner wall 28) comprising: 
an exterior outer sidewall surface (Fig 1, an exterior surface of 28 to the left from the viewer perspective) comprising a substantially arcuate portion (Fig 1, jog 42 is a substantially arcuate portion) for interfacing with a rounded bead (Fig 1, 42 is capable of interfacing with shoulder 22 which is rounded) of a sidewall (Fig 1, sidewall 16) of a container (Fig 2, container 11) in an attached configuration (Fig 1 shows an attached configuration), a portion of the exterior outer sidewall surface configured to contact a generally vertical interior wall surface of the container at a position below the rounded bead ([0021] when the vertical load transfer function is applied, a portion of the exterior outer sidewall surface of 28 above 44 necessarily contacts a generally vertical interior wall surface of the container 10 below 22. This is due not only to 40 flexing outwardly but by pressing that forces contact in order to transfer a load (i.e. “provide a vertical load transfer”) that combine to necessarily ensure contact of said portion with the generally vertical interior wall surface of the container); 
a top surface (Fig 1, a top surface of 24); 
an upper portion outer surface (Fig 1, upper portion of 26 has an outer surface) substantially perpendicular to the top surface (Fig 1 shows that said outer surface is substantially perpendicular to 24); and 
an upper portion bottom surface (Fig 1, upper portion of 26 has a bottom surface at 20) substantially parallel to the top surface (Fig 1 shows that said bottom surface is substantially parallel to 24) and perpendicular to the upper portion outer surface (Fig 1 shows that said bottom surface is substantially perpendicular to said outer surface of 26); 
a generally hook-shaped aperture (Fig 1, a generally hook-shaped aperture is formed by 26 and 40 with undercut 18; examiner notes no definition disclosed for the term “generally”) comprising: 
   an aperture surface (Fig 1, a surface of 40 between 18 and 20) substantially parallel to the upper portion outer surface (Fig 1 shows said aperture surface is substantially parallel to said outer surface of 26) and intersecting with the upper portion bottom surface (Fig 1 shows said aperture surface intersecting said bottom surface); and 
   an undercut surface (Fig 1, the seal ring surface directly contacting container undercut 18) substantially perpendicular to the aperture surface (Fig 1 shows said undercut surface is substantially perpendicular to said aperture surface), wherein the undercut surface is configured to interface with a corresponding surface on the container (Fig 1 shows said undercut surface capable of interfacing with corresponding container undercut surface 18) in the attached configuration (Fig 1); 
   an inner sidewall (Fig 1, inner portion 30) forming a seal structure (Fig 1, 30 forms annular projection 32; which are capable of sealing [0005]) for sealing an interior cavity of the container (Fig 1, interior cavity of container 11) with a lid (Fig 1, lid 14); and 
   a floor (Fig 1, a floor is the curved portion of the seal ring between 30 and 28) connecting the inner sidewall (30) and the outer sidewall (28).

Regarding claim 11, Letica teaches a container (Fig 2, container 11) comprising: 
   a container body (Fig 2, body is bottom 52 and sidewall 16) comprising a bottom and an external wall (52 and 16) extending from the bottom (Fig 2, 16 shown extending from 52) and defining an interior cavity (Fig 2, interior cavity defined by 52 and 16), 
the external wall: 
comprising an exterior wall surface (Fig 1, exterior surface of 16); and 
terminating in a container rim area (Fig 1, top portion area of 16 at a wall 16 termination end) comprising: 
   a latch surface extending outwardly from (Fig 1, surface of undercut 18 extends outwardly from) the exterior wall surface; and 
   a stepless, rounded bead (Fig 1, bead of 22 is rounded); and
a seal ring (Fig 1, snap-ring 12, capable of sealing [0005] therefore attached) attached to the container rim area comprising: 
   an outer sidewall (Fig 1, inner wall 28) comprising: 
an exterior outer sidewall surface (Fig 1, an exterior surface of 28 to the left from the viewer perspective) comprising a stepless substantially arcuate portion (Fig 1, jog 42 is a substantially arcuate portion) interfacing with the corresponding stepless, rounded bead (Fig 1, 42 is interfacing with said rounded bead 22) of the container rim area; 
a top surface (Fig 1, a top surface of 24); 
an upper portion outer surface (Fig 1, upper portion of 26 has an outer surface) substantially perpendicular to the top surface (Fig 1 shows that said outer surface is substantially perpendicular to 24); and 
an upper portion bottom surface (Fig 1, upper portion of 26 has a bottom surface at 20) substantially parallel to the top surface (Fig 1 shows that said bottom surface is substantially parallel to 24) and perpendicular to the upper portion outer surface (Fig 1 shows that said bottom surface is substantially perpendicular to said outer surface of 26); 
a generally hook-shaped aperture (Fig 1, a generally hook-shaped aperture is formed by 26 and 40 with undercut 18; examiner notes no definition disclosed for the term “generally”) comprising: 
   an aperture surface (Fig 1, a surface of 40 between 18 and 20) substantially parallel to the upper portion outer surface (Fig 1 shows said aperture surface is substantially parallel to said outer surface of 26) and intersecting with the upper portion bottom surface (Fig 1 shows said aperture surface intersecting said bottom surface); and 
   an undercut surface (Fig 1, the seal ring surface directly contacting container undercut 18) substantially perpendicular to the aperture surface (Fig 1 shows said undercut surface is substantially perpendicular to said aperture surface), wherein the undercut surface interfaces with the latch surface of the container rim area (Fig 1 shows said undercut surface interfacing with said latch surface); 
   an inner sidewall (Fig 1, inner portion 30) forming a seal structure (Fig 1, 30 forms annular projection 32; which are capable of sealing [0005]) for sealing an interior cavity of the container body (Fig 1, interior cavity of container body of 11) with a lid (Fig 1, lid 14); and 
   a floor (Fig 1, a floor is the curved portion of the seal ring between 30 and 28) connecting the inner sidewall (30) and the outer sidewall (28).

Regarding claim 2, Letica further teaches the substantially arcuate portion (Fig 1, 42) of the exterior outer sidewall surface (exterior surface of 28) transitions to an exterior floor surface (Fig 1, an exterior surface of cited floor of lip 44), the exterior floor surface substantially parallel to (Fig 1, said exterior floor surface is substantially parallel to) the upper portion outer surface (upper portion of 26 outer surface).

Regarding claim 12, Letica further teaches the stepless substantially arcuate portion (Fig 1, 42) of the exterior outer sidewall surface (exterior surface of 28) transitions to an exterior floor surface (Fig 1, an exterior surface of cited floor of lip 44), the exterior floor surface substantially parallel to (Fig 1, said exterior floor surface is substantially parallel to) the upper portion outer surface (upper portion of 26 outer surface).

Regarding claim 3, Letica already teaches the generally hook-shaped aperture (Fig 1, 26 and 40 with undercut 18) and the substantially arcuate portion (42) of the exterior outer sidewall surface (exterior surface of 28) seals ([0005]) the seal ring (12) with the container (11) in the attached configuration (Fig 1).

Regarding claims 4 and 14 (similar limitations, different dependency), Letica further teaches the floor (Fig 1, curved portion between 20 and 28) slopes (slopes downwardly from 30 to 28) downwardly from the inner sidewall (30) to the outer sidewall (28).

Regarding claims 5 and 15 (similar limitations, different dependency), Letica further teaches the top surface (Fig 1, top surface of 24) transitions to an interior outer sidewall surface (Fig 1, 24 transitions to an interior surface of the outer sidewall 28) via a vertical wall (Fig 1, said interior surface is of a vertical wall of 28; wherein “vertical” is interpreted as “straight” in order to be substantially perpendicular to) substantially perpendicular to the top surface (Fig 1, said vertical wall is substantially perpendicular to cited top surface).

Regarding claims 6 and 16 (similar limitations, different dependency), Letica further teaches the outer sidewall (28) and the inner sidewall (30) form a generally u-shaped channel (Fig 1 shows a U-shaped channel formed by 28 and 30) for receiving the lid for sealing the interior cavity of the container (Fig 1, cited U-shaped channel is shown capable of receiving lid 14 which is for sealing the interior cavity of container 11).

Regarding claim 7 and 17 (similar limitations, different dependency), Letica further teaches the inner sidewall (Fig 1, 30) comprises: 
   an inner seal surface (Fig 1, an inner surface of 32 is capable of sealing); 
   a substantially flat outer seal surface (Fig 1, an outer surface is opposite said inner surface of 32 is substantially flat and capable of sealing); and 
   a ring bead integrally formed with the inner seal surface (Fig 1, bead of undercut 46 is integrally formed with said inner surface of 32) and extending from the inner seal surface (inner surface of 32) toward (Fig 1, said bead of 46 extends from said inner surface toward) an interior outer sidewall surface (Fig 1, an interior surface of the outer sidewall 28) for engaging with a corresponding structure on the lid (Fig 1 shows said bead of 46 capable of engaging a corresponding structure on the lid 14).

Regarding claims 8 and 18 (similar limitations, different dependency), Letica further teaches the ring bead (Fig 1, bead of 46) comprises an upper ring bead slope (Fig 1, upper slope is above the bead) and a lower ring bead slope (Fig 1, lower slope is the undercut of the bead), the upper ring bead slope and lower ring bead slope culminating in a ring bead peak (Fig 1 shows peak at the tip of the bead where said slopes culminate).

Regarding claims 9 and 19 (similar limitations, different dependency), Letica further teaches the inner seal surface (Fig 1, inner surface of 32) and the substantially flat outer seal surface (opposite surface to said inner surface) converge at a seal surface peak (Fig 1, peak at the rounded tip of 32 is at the convergence of said surfaces; shown at the top of 32 from the viewer perspective).

Regarding claim 10, Letica further teaches the seal ring (Fig 1, 12) is plastic ([0013]-[0014] plastic used for molding container 11, ring 12 and lid 14).

Regarding claim 13, Letica already teaches the generally hook-shaped aperture (Fig 1, 26 and 40 with undercut 18), the stepless substantially arcuate portion (42) of the exterior outer sidewall (exterior surface of 28), and 
   the exterior floor surface (exterior surface of cited floor of lip 44) seals ([0005]) the seal ring (12) with the container (11).

Regarding claim 20, Letica further teaches the container body and the seal ring (12) are plastic ([0013]-[0014] plastic used for molding container 11, ring 12 and lid 14).

Regarding claim 21, Letica further teaches the container (11) comprises the lid (14), wherein the lid comprises a cavity (Fig 1, elongated cavity 36) configured to receive at least a portion (Fig 1, shows at least a portion of 30 received in said cavity, wherein reception is shown by direct contact of a shared black line in the Figure. Examiner further notes that [0023] when a pry bar is used to open, other portions’ surfaces of 30 necessarily cause abutted reception via flexing (evidenced in [0021])) of the inner sidewall (30) such that 
an entirety of each surface (shared black line shows entirety of each surface of said portion of 30) of the at least a portion of the inner sidewall abuts a corresponding surface of the cavity (shared black line shows abutting a corresponding surface of said cavity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
CA 2383732 - (Figs 2, 5, 8) 
US 4356930 - a portion of the exterior outer sidewall surface contacts the container below a stepless rounded bead of the interior container wall surface (Fig 8, serrations 92) 
US 4667843 - (Figs 1, 3) 
US 20030168465 - (Fig 5)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733